Exhibit 10.4
(UTOMOTIVE LOGO) [k35009k3500902.gif]
HEADQUARTERS
17000 Rotunda Drive
Dearborn, MI 48120-1100
USA

     
 
  CONFIDENTIAL
 
             August 14, 2008
 
        VIA FACSIMILE AND E-MAIL

Visteon Corporation
One Village Center Drive
Van Buren Township, MI 48111-5711
Attention: John Donofrio, General Counsel
Facsimile No.: 734-710-7132
E-mail: jdonofri@visteon.com

Re:   Visteon Salaried Employee Lease Agreement dated October 1, 2005 (the
“Agreement”) between Visteon Corporation (“Visteon”) and Automotive Components
Holdings, LLC (“ACH”)

Ladies and Gentlemen:
     This letter serves to confirm our agreement, notwithstanding anything to
the contrary in the Agreement, that the term of the Agreement is hereby extended
to December 31, 2014 and that all references in the Agreement to December 31,
2010 are hereby changed to December 31, 2014. This letter also serves as notice
of ACH’s extension of the term of the Agreement through December 31, 2014
pursuant to Section 1.01 as amended hereby. Finally, Section 4.06 is amended to
read as follows:
     Section 4.06. Extended Term Rate. During the Extended Term, ACH shall
reimburse Visteon on the same basis as set forth in Section 4.01 through
Section 4.04; provided, however, that during any portion of the Extended Term
where the Master Services Agreement has expired or the personnel and benefits
administration services with respect to the Leased Employees (“HR Services”)
under the Master Services Agreement have been terminated, (a) Visteon shall, in
addition to the types of reimbursable expenses set forth in Section 4.01, be
reimbursed monthly for continued provision of HR Services at five percent (5%)
of the reimbursable expenses set forth in Section 4.01, excluding subsection
(vii), of the Leased Employees who are leased at that time; and (b) except as
provided in the preceding clause (a), Visteon shall provide the HR Services to
ACH under substantially the same terms and conditions as such HR Services were
provided under the Master Services Agreement.

 



--------------------------------------------------------------------------------



 



Page 2 of 2
Visteon Salaried Employee Lease Agreement
     Please confirm your agreement to the above by signing and dating this
letter below and returning an original to the undersigned. Thank you.

                  Yours truly,         AUTOMOTIVE COMPONENTS         HOLDINGS,
LLC    
 
           
 
  By:   /s/ W. C. Connelley    
 
           
 
                Title: Chief Executive Officer    

          Agreed:     VISTEON CORPORATION    
 
       
By:
  /s/ Heidi A. Sepanik    
 
       
 
        Title: Secretary    

 